 O'CONNOR LINCOLN-MERCURY87O'Connor Lincoln-MercuryandLaverne Berry. Case31-CA-4617rights were made by acknowledged supervisors of the Re-spondent.March 25, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn December 4, 1974, Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm to rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders theRespondent,O'Connor Lincoln-Mercury, Los An-geles,California, its officers, agents, successors, andassigns, shall take the action set forth in the said recom-mended Order.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard by me on October 7, 1974, in Los Angeles, Cali-fornia, based on a charge filed by Laverne Berry, an in-dividual, and a complaint issued against O'Connor Lincoln-Mercury (herein Respondent) on September 4, 1974, andserved on Respondent on the same date. The complaint al-leges that Respondent violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended (herein Act).THE ISSUESThe Respondent admits having discharged Laverne Berryon July 24, 1974.' This conflict requires the AdministrativeLaw Judge to discern, on the basis of evidence submitted, thefacts which caused or motivated the Respondent to dischargeLaverne Berry. It will also be necessary to ascertain whetheror not certain alleged statements tending to interfere with,restrain, or coerce employees in violation of their Section 71Hereinafter all dates shall be 1974 unless otherwise indicated.I JURISDICTIONRespondent is now and at all material times has been acorporation duly organized under and existing by virtue ofthe laws of the State of California, with its office and principalplace of business located in Los Angeles, California, where itis engaged in the retail sale and service of automobiles. In thecourse and conduct of its business operations, Respondentannually derives gross revenues in excess of $500,000 andannually purchases and receives goods valued in excess of$50,000 directly from suppliers outside the State of Cali-fornia.On the basis of these admitted facts, I find the Re-spondent to be an employer engaged in commerce and in anindustry affecting commerce within the meaning of Section2(6) and (7) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThere is no particular union involved in this dispute. Theemployees of Respondent working in the service departmentwere not, at the time of the discharge of Berry, representedby any union (presumably thisis still true).However, in thelate fall of 1973, there was a changemade inthe manner ormethod of calculating the pay of the mechanics,2 and theiraction sparked some concerted activityamong theemployees.According to the servicemanagerof Respondent, "There wasturmoil in the shop,dissensionabout the pay."The employees had been paid 45 percent of the flat timerate, or 45 percent of what the customer was charged. TheFord Motor Company publishesa manualsetting forth thetime each mechanical repair operation is supposed to take.The customers were then charged $13 per hour of time re-quired to perform the particular mechanical operation, inaccordance with the publishedmanual.Work performed bythe Respondent'smechanicswithin or under the manufac-turer's warranty was paid for by the manufacturer, The FordMotor Company, on the same basis. Thus, if the manualspecified that a "brake job" required 3 hours time, the em-ployee was paid 45 percent of $39 (three times $13), or$17.55. Another way of stating the same thing would havebeen to say that the mechanics were paid $5.85 (45 percentof $13) for each hour of work specified in the manual.However, early in 1974, the Respondent increased itscharge to the customer from $13 per hour to $14 per hour.At the sametime,it sought and hoped to receivean increasein the "warranty work" to $14 per hour.At the time this change was occurring, the employees weretold that they were to show the hourly rate ($5.85) multipliedby the time set forth in the manual instead of showing 45percent of the dollars which were to be paid by the customer—2 This group numbered approximately 15 to 20 employees and includedthe brake and front-end mechanics, the tune-up mechanics, the air-condi-tioning and electrical mechanics, the line mechanics, the body shop, and thelubricating mechanics. We are not concerned here with the question of theappropriate bargaining unit and no finding in that regard is intended217 NLRB No. 23 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDNeedless to say, -the employees quickly learned that thecharge to the customer had been raised to $14 per hour, andthere followed turmoil and "dissension about the pay," (45per cent of $14 would have meant a raise to $6.30 per hour).B.The TestimonyLaverne Berry was employed as a front-end and brakemechanic by Respondent from March 1, 1973, until his dis-charge on July 24, 1974. According to Berry's testimony afterhe learned of the increased charges to the customers withouta correspondingincreasein rate pay to the employees, hetalked to most of the mechanics about the possibility of turn-ing to a union for help.Pat Laney, Berry's working partner, confirmed that em-ployees were congregating in front of the workstalls and onone occasion,he was given a verbal warning by Robert Kay,the shop foreman, "that any discussion like this, where aunion wasinvolved, was not the best thing to be doing."In mid-March, Bob Kay and William Dodds, the servicemanagers,held conferences with each of the mechanics on anindividualbasisand endeavored to explain the change in"flagging time" instead of dollars. Berry testified that at themeeting, Dodds explained to him that after the "warranty"rate was raised to $14 an hour, that then "he could give raisesanywhere from five to fifty cents an hour." It was at thismeeting that Berry said Dodds told him "there would be nomore talk of union" and "that Jack O'Connor hatedunions."Paul Laney, a brother of Pat Laney, testified that he fre-quently observed Berry at work, and in his opinion, Berry'sproduction was good. Pat Laney, who worked with Berry,and who "pooled"earningswith him,' testified that Berrywas agood productive worker who did not waste time byexcessive coffeebreaks or "goofing" off. Blair Rafferty, a lightservicemechanic, similarly testified that Berry appeared tohim to be a good productive worker who did not undulywastehis time.There is, of course, a direct conflict of testimony presentedby the Respondent. Both Kay and Dodds deny ever havingmade any referenceto a unionin conversations with eitherBerry or Laney, or, in fact, having knowledge of any uniontalk by any of the employees.William Stepp, lubrication mechanic, testified that hiswork stall was reasonably close to Berry's, and he frequentlyobserved Berry not working.Jose Bona, a lubrication mechanic, said Berry spent a greatdeal of time talking and that he had never heard either Berryor any representativefrom managementmentiona union.Jimmie Yamaguchi, a tune-up mechanic, testified that heand his working partner, Kie Kewada, were involved in ameeting orconference with Bob Kay and William Dodds inearlyMarch and that he did not at any time hear Kay orDodds say anything about aunion.Yamaguchi testified thatto the best of his recollection the conversation only dealt withthe fact that Respondent was "going from $13 to $14 anhour" and as soon as the factory approved the new warrantyrate that the employees would beraisedto $6.30 an hour. In3Pat Laney and Laverne Berry were the only tow front-end and brakemechanics at this point in time, and they worked as a team and sharedequally their combined earnings.addition, Yamaguchi indicated that he had to go to the partsdepartment 10 or 15 times a day and in so doing, he walkedright past the work stall of Mr. Berry and that he frequentlyobserved him standing around and talking when he appearedto have work to do. Mr. Yamaguchi appeared to have a minorlanguage comprehension problem, nevertheless, his tes-timony regarding the conversation about a "union" may havebeen the most candid of all the witnesses. The followingcolloquy occurred:JUDGE: Mr. Yamaguchi, do you understand the ques-tion?WITNESS: Yes.JUDGE: Can you tell us who you heard [talking] aboutthe Union, please?WITNESS: - I haven't heard anybody ` talking aboutUnion, but like I said, everybody dust talked about it. Ihave no individual that I know. Even I talk about it. LikeI say, this is only hearsay.Mr. Bob Eshoo, an air-conditioning and electrical servicemechanic, testified that Mr. Berry spent entirely too muchtime standing around with his hands in his pockets and talk-ing to other employees. Eshoo also testified that he had neverheard Mr. Dodds or Mr. Kay say anything concerning orabout a union.Mr.William Cunningham, the service department dis-patcher whose job was the assignment of work to the variousmechanics, testified that he could easily observe Mr. Berryand that in his opinion, he spent entirely too much time withhis hands in his pockets and engaging in conversation withother employees at times when there was work to be per-formed. Mr. Cunningham testified that he had never heardMr. Kay or Mr. Dodds mention the word union. Cunning-ham testified that he had, on occasions, questioned Mr. PatLaney as to whether Berry was earring his full load. Cunning-ham said that Laney "didn't reply in any specific way" to hisquestion. Cunningham indicated that he had discussed Ber-ry's poor work habits with Bob Kay, the shop foreman. Cun-ningham testified that he had never spoken directly to Berryconcerning his lack of productivity, but that he had to Berry'spartner, Pat Laney, with the hope that Laney would encour-age Berry to carry a greater portion of the work load.Mr. Gene Franzen, the general manager of Respondent,testified that the volume of business going through the shopaffects t e`°gross earnings of the mechanics on a fluctuatingbasis.As a consequence, the mere fact that Mr. Berry earnedmore money in August 1973 than his replacement earned inAugust 1974 would not be indicative of the relative produc-tivity of the two individuals involved. It was pointed out byMr. Franzen that the total dollar volume of business for theservice department in August 1974 was only $26,597 com-pared with a dollar volume of $29,488 for August 1973.Franzen also testified that it was difficult to state any averageearnings for the mechanics but that it varied between as littleas $800 a month to as much as perhaps $1800 per month.Mr. Dodds testified that he had had a series of individualconferences with the employees in early March in an effortto straighten out some confusion as to the method in whichthe mechanics' rate was being calculated, but denied that heever mentioned the Union to any of the employees or had everheard Mr. O'Connor say that he didn't like unions. Dodds O'CONNOR LINCOLN-MERCURY89testified that while he made the final decision, it was thecollective opinion of Bob Kay and Bill Cunningham thatBerry should be discharged - for not producing up to hiscapacity.Analysis and ConclusionsThis case poses a most difficult problem in discerning whois telling the truth. The Respondent contends it dischargedBerry because he was "unable to produce enough work to ourstandards"; that he was not producing up to capacity; that hestood around with his hands in his pockets; and he talked toomuch when there was work to do. Respondent's position issupported not only by supervisors responsible for his dis-charge, but also by some rank-and-file employees.In contrast, however, Berry was never told, either orally orin writing, that his production was inadequate. There was nota scintilla of evidence that any complaints concerning hisperformance was ever communicated to him. Berry'swork-ing partner testified that Berry was a good workman whocarried his fair shareof theload. Respondent's witness, Cun-ningham's testimony, confirmed Laney's favorable attitudetoward the productive capacity of Berry. Berry's earningsremained reasonable consistent between July 1973 and July1974 (see G. C. Exh. 2(a) through (x)). It is recognized thatBerry and Laney "pooled" their earnings (providing a meanswhereby one person could "carry" the other), thus, it is-dif-ficult to believe that Laney would not have complained vigor-ousIly if Berry had not been doing his fair share of the work(especiallywhen encouraged to do so, if one is to believeCunningham's testimony).If, is apparent that some witnesses were less than candidand frank in their testimony. Pat Laney, Paul Laney, andBlair Rafferty had a great deal to lose if their testimony hasbeen falsified. In this particular work relationship, where theemployees who stood up to the management have no bargain-ing representative to turn to for job protection, it is difficultto imagine their testimony would have been contrived.Moreover, I was impressed with the apparent integrity ofLaverne Berry and with his efforts to testify in a straightfor-ward,candid manner,even though he may have been mis-taken or inaccurate in one or two instances.In summary, Iam compelled to find on the strength of the testimony thatI believe to be most truthful under the careful scrutiny oflogic and the microscope of human behavior, that Respon-dent's reason advanced for the discharge of Berry was apretext.I findthere was "turmoil and dissension"among the me-chanics of Respondent in the first few months of 1974 becauseof a change in the method of calculating the employees' pay;that Berry was an active participant in the dissension;that themechanics frequently voiced their concern, and the possibil-ity of a union was discussed; that Pat Laney and LaverneBerry were both warned by Respondent's supervisors that themanagement was opposed to the Union and"such talk"could lead to discharge; and that Laverne Berry was dis-charged on July 24th of 1974 because Respondent believed hewas attempting to encourage his fellow workers to join aunion.A discharge motivated by an employee's union activi-ties violates Section 8(a)(3) and (1) of the Act.4 The factthat a legitimate reason may exist for the discharge does notnegate aviolation of the Act if the discharge in actually fora different and illegal reason.'IIITHE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of Respondent as set forth in section II,above, occurring in connection with the operations of theRespondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce, amongthe severalStates and tends to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.IV THE REMEDYHaving found that Respondent has engaged in unfair laborpractices,I shall recommend that it cease and desist there-from and that it take certain affirmative action designed toeffectuate the policies of the Act. Respondent having unlaw-fully discharged employee Laverne Berry on July 24, 1974, Ishall recommend that Respondent offer him immediate andfull reinstatement to his former job, or, if that job no longerexists, to a substantially equivalent position without prejudiceto his seniority and other rights and privileges, and to makehim whole for any loss of earnings he may have suffered byreason of the discrimination against him by payment to hima sumof money equal to that which he normally would haveearned from the aforesaid date of his termination to the dateof Respondent's offer of reinstatement,lessanyinterim earn-ingsduring such period. The backpay provided for hereinshall be computed on the basis of calender quarters in accord-ance with the methods described inF W. Woolworth Com-pany,90 NLRB 289 (1950). Interest at the rate of 6 percentper annum shall be added to such net backpay and shall becomputed in the manner set forth inIsis Plumbing and Heat-ing Co.,138 NLRB 716 (1962).Since the discriminatory discharge goes to the very heartof the Act(N.LR.B. v. EntwistleMfg. Co.,120 F.2d 532, 536,(C.A. 4)), it will be_ recommended that the Respondent beordered to cease and desist from infringing in any mannerupon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1Respondent, O'Connor Lincoln-Mercury, is an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.Respondent, through the words and conduct of its super-visors has interfered with, coerced, and restrained its em-ployees in the exercise of rights guaranteed in Section 7 of theAct.3.Respondent violated Section 8(a)(1) and (3) of the Actby discharging and refusing to reinstate Laverne Berry be-4 Local 374, International Brotherhood ofBoilermakers, Iron Ship Build-ers,Blacksmiths, Forgers and Helpers, AFL-CIO [American ShipbuildingCo.],380 U.S 300, 312-313 (1965)5N.L.R.B. v. Superior Sales, Inc,366 F.2d 229, 233 (C.A 8, 1966). 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause of his protected and concerted activity on behalf of aunion.Upon the basis of the foregoing findingsoffact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER6Respondent,O'Connor Lincoln-Mercury, its officers,agents, successors,. and assigns, shall: -1.Cease and desist from:(a)Discharging or otherwise discriminating against em-ployees in regard to their hire, tenure of employment, or otherterms and conditions of their employment in order to discour-age membership in any labor organization.(b) Interfering with, restraining, or coercing its employeesin the exercise of rights guaranteed in Section 7 of the Act bythreatening employees with discriminatory treatment for re-sorting to those rights which are guaranteed to all employeesby Section 7 of the Act.(c) In any other manner, interfering with, restraining, orcoercing its employees in the exercise of rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which is deemednecessary in order to effectuate the policies of the Act:(a)Offer to Laverne Berry immediate and full reinstate-ment to the position formerly held by him or, if that job nolonger exists, to a substantially equivalent position withoutprejudice to his seniority and other rights and privileges.(b)Make Laverne Berry whole for any loss of earnings hemay have suffered by reason of Respondent's unlawful dis-crimination against him in the manner set forth in the sectionof this Decision entitled "The Remedy."- (c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all. other records necessary to6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes.7 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment- of the United States Court of AppealsEnforcing an Order of the National Labor Relations Boardanalyze the amount of backpay due under the terms of thisrecommended Order.-(d) Post at its place of business in Los Angeles, California,copies of the attached notice marked "Appendix."' Copiesof said notice on forms provided by the Regional Director forRegion 31, after being duly signed by Respondent's represen-tative, shall be posted by it immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em--ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 31 in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of theUnited States GovernmentAfter a hearing at which participating parties had a chanceto give evidence, an Administrative Law Judge of the Na-tional Labor Relations Board has found that we violated theNational Labor Relations Act, and has ordered us to post thisnotice.The Act gives all employees these rights:To engage in self-organizationTo form, join or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these things except tothe extent that membershipin a unionmay be re-quired pursuant to a lawful union-security clause.WE WILL NOT do anything that interferes with, re-strains, or coerces employees with respect to their rights.More specifically,WE WILL NOT discharge or otherwise discriminateagainst any employee for engagingin union activities.WE WILL NOT threaten to discharge employees for en-gaging in rights given to them by the Act.WE WILL offer full reinstatement to Laverne Berrywith backpay plus 6-percent interest.O'CONNOR LINCOLN-MERCURY